Allezoe Medical Holdings, Inc. and Subsidiaries Proforma Financial Statements August 31, 2010 Unaudited Allezoe Medical Holdings, Inc. and Subsidiaries Balance Sheet Unaudited August 31, 2010 August 31, 2009 Assets Current Assets Cash $- Prepaid expenses 6,181 Advances - 3,500 Total Current Assets 9,681 Fixed Assets Electronic Equipment Furniture and Equipment Accumulated Depreciation Total Other Assets Other Assets Patents 271,730 Total Other Assets Total Assets Liabilities & Stock holders' Equity Current Liabilities Accounts Payable Bank overdraft - 476 Notes Payable Accrued Liabilities Total Current Liabilities Other Liabilities Long-term Notes Payable - Total Other Liabilities - Stockholder's Equity (Deficit) Common Stock 1,000,000 and 18,561,000par value $.001shares issued at, shares authorized at December 31, 2009 and September 30, 2010 18,561 Additional paid in capital Deficit accumulated during the development stage Total Equity Total Liabilities and Stockholders' Equity Allezoe Medical Holdings, Inc. and Subsidiaries Statement of Operations Unaudited For the Period from August 16, 1999 (Inception) to August 31, 2010 August 31, 2009 August 31, 2010 Revenues $- $- $- General & Administrative Advisor Fees Non-Cash Equity Compensation - 1 Internet Expense Marketing - - Regulatory Expenses - Directors Fees Bad Debt Expense - - Amortization Expense - - Automobile Expense - 30 Bank Service Charges Business Meals - - Compensation - - Computer and Networks - - Conference Registration 65 - Contract Labor Contributions - - Depreciation Expense Dues and Subscriptions - Equipment Rental - - Expense Reimbursement - - Fees and Filings - - Insurance Library Loan Charges - - 45 Licenses and Permits - - Loss on Equipment - - Management Contract - - Miscellaneous - - Moving Expenses - - Office Expense - - Office Supplies Organizational Costs - - Payroll Expenses Postage and Delivery Printing and Reproduction Professional Development - - 75 Professional Fees Publications - - Rent Repair - - Research & Development Safe Deposit Box Rental - - Storage Fees - - Sublease - Office Space - - Suspense - - Taxes Telephone Transplant Supplies - - Travel & Entertainment Utilities - - Interest Income - Interest Expense Total Expenses Net Income (Deficit) Net loss per share - basic and diluted $- $- $- Weighted average number of shares outstanding during the period - basic and diluted Allezoe Medical Holdings, Inc. and Subsidiaries Statements of Cash Flows Unaudited August 31, 2010 August 31, 2009 For the Period from August 16, 1999 (Inception) to August 31, 2010 CASH FLOWS FROM OEPRATING ACTIVITIES: Net Income Adjustments to reconcile net income to net cash used in operating activities: Services paid with common stock - - - Services paid with warrants Changes in assets and liabilities Increase (Decrease) in prepaid expenses - Increase (Decrease) accounts payable Increase (Decrease) in notes payable Increase (Decrease) in accrued liabilities Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) Decrease in fixed assets Increase (Decrease) in depreciation (Increase) Decrease in patents Net Cash Provided by Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock Net Cash Provided by Financing Activities Net Increase in Cash Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period
